IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ADAM NORCROSS,                           §
                                             §     No. 122, 2017
            Defendant Below,                 §
            Appellant,                       §     Court Below: Superior Court
                                             §     of the State of Delaware
          v.                                 §
                                             §     ID. No. 0002006278A (K)
    STATE OF DELAWARE,                       §
                                             §
            Plaintiff Below,                 §
            Appellee.                        §


                                Submitted: December 13, 2017
                                  Decided: January 2, 2018
                                 Corrected: January 11, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                       ORDER

         This 11th day of January 2018, it appears to the Court that:

         The appellant, Adam Norcross, was convicted of murder in the first degree

in 2001 and sentenced to death. After this Court’s decisions in Rauf v. State1 and

Powell v. State2 the appellant appeared in the Superior Court for resentencing. He

contended that he should not be sentenced to life imprisonment without benefit of

probation or parole or any other reduction under 11 Del. C. §4209(d)(2). Instead,

he contended, he should be resentenced under 11 Del. C. § 4205(b)(1), which is the


1
    145 A.3d 430 (Del. 2016).
2
    153 A.3d 69 (Del. 2016).
sentencing statute for Class A felonies. The Superior Court rejected the appellant’s

contentions and sentenced him to life imprisonment without benefit of probation or

parole or any other reduction. The appellant’s contentions have no merit. The

judgment of the Superior Court should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its Memorandum Opinion dated

February 10, 2017 rejecting the same contentions made by the appellant’s co-

defendant, Ralph Swan.3

       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                            BY THE COURT:


                                            /s/ James T. Vaughn, Jr.
                                            Justice




3
 The answer to Question Five in the per curiam opinion in Rauf applied to severability of the
procedures leading to the death penalty. It had no effect upon 11 Del. C. § 4209(d)(2). Powell v.
State, 153 A.3d 69 (Del. 2016); Phillips v. State, 154 A.3d 1130 (Del. 2917); State v. Reyes, 155
A.3d 331 (Del. 2017).

                                                2